﻿48.	Sir, it is a pleasure for me, on behalf of the Bahamian delegation, to congratulate you on your election to the presidency of the General Assembly, You assume office with high qualifications and, with the acquired experience and stature you possess, you are specially equipped to guide the affairs of the Assembly at this troubled time. I wish you success in this demanding office and pledge the support of my delegation to you and to your colleagues in the General Committee, hoping for a realistically productive thirty- eighth session.
49.	On behalf of my delegation, I wish also to express deep gratitude to the delegations which supported our candidacy for the presidency of the General Assembly.
50.	I should like to pay a tribute to your predecessor, Mr. Imre Hollai, of Hungary, who presided over the thirty-seventh session. We are indebted to him for the tact, skill, patience and tolerance with which he carried out the functions of his office.
51.	I take this opportunity to express the profound appreciation of my delegation and of the Government of the Bahamas for the unceasing efforts the Secretary- General has made in the pursuit of the goals and objectives of the Charter of the United Nations. Within the limits imposed upon him by institutional restraints, as well as in the absence of either the will or desire of some States to reach the consensus which, I believe, the peoples of the world want in the pursuit of peace, economic security, self-determination and racial dignity, he has preserved the integrity of his office and the credibility of the Organization.
52.	I note with great pleasure the admission of Saint Christopher and Nevis to this family of nations. The Bahamas and Saint Christopher and Nevis have been closely associated for a long time. In addition to common historical links and cultural associations, institutionally we have both been nurtured in the democratic tradition. We also share the common bond of membership of the Caribbean Community.
53.	It is exactly 10 years ago that the Bahamas was welcomed as a Member of this esteemed international Organization. At that time there were 132 Members. Today the membership of Saint Christopher and Nevis brings the total membership to 158. To our mind, this quantum leap bears evidence of the truism that man should be the master of his own destiny and is testimony to the efforts of the Organization in the pursuit of decolonization.
54.	There exist still those who think that the United Nations no longer fulfils its purposes and principles and should therefore not exist at all.
55.	This institution was created by men of wisdom 38 years ago. That it has not succeeded in all of its tasks is true; that it has failed in its task is untrue. The Organization's effectiveness on certain issues is circumscribed when those issues are perceived in the eyes of the major Powers to be secondary to their own interest. None the less, the Bahamas reaffirms its support for the United Nations system, which to us represents the only realizable hope for just solutions to the problems which mankind faces today and a court of appeal for the State victim of aggression in whatever form it takes. We must discover a method whereby the Organization could more effectively and efficiently discharge its mandate, especially during the annual sessions of the General Assembly when an enormous amount of time could be more wisely utilized.
56.	The problems of developing island countries are peculiar and demand special attention as these countries forge along the paths to development. Generally speaking, they are monocultural with subsidiary sources of income. They are archipelagos or clusters of islands, a condition which imposes severe cost implications for transportation, communication between islands and duplication that slow down the pace of sustained economic growth and development. In addition, they are particularly prone to natural disasters such as hurricanes and earthquakes and suffer from economic factors outside their control.
57.	In recent years, however, more focus has been given to the special circumstances of small developing island countries. The Assembly has been in the forefront of the movement to bring about an awareness in the international community of the severe restrictions which are placed on such countries. The efforts of other international organizations, such as UNCTAD, the Commonwealth, the Organization of American States and the Movement of Non-Aligned Countries, have had a positive effect on the identification of the problems. I wish to pay a tribute to the untiring efforts of the Non-Aligned Movement, which in September this year held a meeting of experts in Grenada, the outcome of which, we hope, will highlight the type of assistance which small developing island States would wish from this Organization and its Members.
58.	Tourism is the principal industry in the Bahamas and the foundation of our national economy. Unhindered and unimpeded freedom of travel in a non-discriminatory manner, whether by means of aircraft or by boat, is an indispensable element of a successful tourist industry. We attach great importance to this freedom. It was therefore with profound regret that we learned of the downing of a Korean commercial passenger airliner with the tragic loss of so many lives. We believe that this act was unnecessary. We offer the condolences and sympathy of the Bahamian people to the families of the victims. We join with others who have voiced their condemnation of those responsible.
59.	At the preceding session, in the general debate I stated that the problem of the control of drugs represented one of the primary social problems facing the Bahamas. We are not a producer of drugs but, positioned as we are between the suppliers and the consumers, we have been used by outside forces as a transit point for drugs destined for the North American market. We are appreciative of the work of the Commission on Narcotics Drugs, of which we are a member and to which we pledge our co winning support.
60.	I wish to reiterate that what is urgently needed to combat this problem is a higher degree of international cc-operation between the producer States, the consumer States and the transit States.
61.	Last March the Bahamas hosted the first Seminar on Illicit Drug Traffic for Law Enforcement Officers of the Anglophone Caribbean. This Seminar, which had wide participation, was co-ordinated by the Division of Narcotic Drugs. One of its recommendations reads as follows:
"The drug traffic is clearly now an international phenomenon, sharing many characteristics with the internationally recognized crimes of slavery and piracy. There seems to be grounds for the formal recognition of drug trafficking as an 'international crime'. Governments might request the United Nations to advise on the implications of such formal recognition of the gravity of offences related to drug trafficking and on the extent to which this recognition might assist in developing countermeasures to this traffic."
62.	The Bahamas strongly endorses the recommendations of the Seminar and hopes that they will materialize into constructive measures of activity by the Organization, for we are convinced that the internationalization and co-ordination of approaches to the problems of drug trafficking would lead to positive results.
63.	The United Nations Convention on the Law of the Sea was opened for signature at Montego Bay on 10 December last year. One hundred and nineteen countries signed it on that day. Since then, other countries have signed it and yet others, including the Commonwealth of the Bahamas, have ratified it. I urge all States to become party to this Convention, thereby signifying their undertaking to be bound by a universal treaty. We further caution the minority of States contemplating unilateral action in respect of deep sea-bed mining activities that, in our opinion, any such activities conducted outside the framework of the Convention would be contrary to international law.
64.	International economic, social and political crises, big-Power rivalries and lack of mutual trust are all responsible for the problems which exist between us.
65.	I am afraid that, despite our awareness of the physical destruction and human tragedy that have resulted from wars or conflicts—whether by primitive, conventional or atomic weapons—the majority of States is still opposed to a programme of major disarmament.
66.	There is no doubt that all nations consider disarmament as synonymous with peace. Perhaps the difficulty in making progress is that the concept of the words is such that they more often than not elicit theoretical and philosophical posturing on the part of negotiators. Each year Governments make statements concerning the ills of the arms race and representatives in the First Committee deal with various specific resolutions on the question of disarmament, but there is little evidence regarding implementation of measures that would prove the accumulation of arms unnecessary.
67.	Despite the fact that Governments are aware that the arms race has resulted in the wastage of valuable resources that could be put to more productive use, there is a great unwillingness to desist from acquiring and developing newer and more sophisticated weapons of destruction.
68.	The arms race is the single most crucial problem of today, and thus it behoves us all to work collectively towards significant disarmament measures which will restore the confidence of our peoples in the worth and effectiveness of the United Nations.
69.	We have witnessed with frustration the turmoil and agony of countries in Central America. This situation brings home to us in stark fashion the price that is paid when solutions to political, social and economic problems are sought through military means. It is an example of ideological differences being given a higher priority than the interests of people and the lessening of human suffering; it is an example, too, of the negotiations and the mechanisms of the international community that were created to settle differences being prevented from functioning effectively.
70.	In Central America the Government of the Bahamas supports all efforts leading to the strengthening of democracy. We support, too, efforts at reform which seek to redress decades of inequity and indifference. The Bahamas supports moves towards dialogue and negotiations, both among the countries of the area and among groups within each country, without unnecessary terms and conditions. The Bahamas recognizes the positive steps taken by various countries in attempting to resolve these difficulties. Among those countries are the members of the Contadora Group, which deserves the support and encouragement of the international community.
71.	In the Middle East the issues continue to be volatile, complex and frustrating, with undiminished danger to world security. We hope that the present initiatives and negotiations in Lebanon will prove successful, and today, as in the past, the Bahamas urges all parties concerned to recognize fully their responsibility to make every effort and explore every avenue which can lead to a peaceful and permanent solution to long-standing differences.
72.	As we have stated in this forum previously with respect to the Arab-Israeli conflict, we wish to emphasize concerning Lebanon that the Bahamas strongly supports the sovereignty, independence and territorial integrity of that country, and we firmly endorse the Security Council's call for the withdrawal of Israel from Lebanon. Indeed, no foreign forces should remain without the full consent of the Government of Lebanon.
73.	Other areas of conflict continue to affect the peace and security of the international community. Situations in Cyprus, Poland, Cambodia, Afghanistan and Chad and the war between Iraq and Iran continue to occupy our attention and tax the efforts of this Organization and others acting in the cause of peace. The Bahamas takes the view that peace, human freedom and social and economic development are indivisible and inseparable, and that progress in any one area cannot long outpace progress in the others without serious consequences resulting.
74.	This session is convened at a time when the world economic situation continues to deteriorate. The present economic crisis is perhaps the most acute since the t930s. The crisis does not seem to be simply a cyclical phenomenon, but more a symptom of deep-rooted structural imbalances and disequilibrium. The worst victims are the developing countries, and particularly the least developed countries. Prospects for most countries continue to look grim as those countries continue to experience serious balance-of-payments and debt-servicing problems, further erosion of the terms of trade, and acute poverty, hunger and malnutrition.
75.	The Bahamas notes the global character of these problems and holds the view that domestic policies alone will be inadequate to counter the problems. The needed action must be global, for the growing interdependence of the world economy has made it imperative that urgent joint action be taken, by both developed and developing countries, for survival.
76.	With this in mind, therefore, the Bahamas joins other developing States in expressing profound regret at the very disappointing results which emerged from the sixth session of the United Nations Conference on Trade and Development. Developing States take this position because of the flexible and realistic strategy which they felt they had arrived at during the Seventh Conference of Heads of State or Government of Non-Aligned Countries, at New Delhi in March, and at the Fifth Ministerial Meeting of the Group of 77, at Buenos Aires in March and April.
77.	It is still the hope of many countries that the proposals of the Non-Aligned Conference will be responded to in a positive way by the developed countries in the spirit of compromise and co-operation in which the proposals were made. Particular attention is drawn to the need for a positive political response to the proposal for the launching of global negotiations in two phases.
78.	One of the basic objectives of the Charter, and one of the basic obligations of Member States, is the promotion and encouragement of human rights and fundamental freedoms. The Bahamas Government has always tried to live up to these international standards. Year after year, we have dedicated ourselves to fight against the evils of racism and prejudice, and we have proclaimed our faith in the inherent dignity and worth of the human person. We are, accordingly, distressed to come to the Assembly once again to voice our disenchantment with the progress made in the area of the eradication of racism and apartheid.
79.	South Africa continues to constitute a major area of tension in the world today, threatening international peace and security. The racist minority regime of South Africa continues to oppress the members of the black majority and to prevent them from exercising their inalienable rights as free human beings. The Bahamas condemns the	policy of South Africa and supports military, economic and cultural sanctions against South Africa. The Government of the Bahamas continues to support the immediate implementation of Security Council resolution 435 (1978) as the basis for democratic rule in, and the independence of, Namibia. It remains the view of the Bahamas Government that it is not sufficient for the international community simply to recognize that the racial policies of South Africa constitute a threat to international peace and security. What is needed most is broad agreement on a programme of practical steps and measures to be taken to put an end to that threat.
80.	I had occasion to state at the thirty-sixth session that:
"Nothing in modern world history has affronted the dignity of so many people in the world as the racial policies of the Government of South Africa. The overwhelming majority of the people of the world are at war with the soul of South Africa as it is at present governed. Outside the African continent, there is a perception that in South Africa a white racist minority discriminates against and oppresses a black South African majority. That part of the picture is, to be sure, true, but it is incomplete in so far as it is a perception which does not recognize that apartheid goes beyond discrimination and oppression. For the Government of South Africa, locked as it is in the cocoon of its perversity, apartheid is a religion, the soul of their nation which gives it strength, the psychology of its people which gives them courage and a culture which gives meaning to their existence. We ought also not to underestimate the extent to which the Government of South Africa and the philosophy which it promotes represent an acceptable symbol to powerful ethnic forces in the world which cling to the belief that some men are more equal than others." I also remarked in connection with the strategy against apartheid, that
"Most important of all, we have to destroy the illusion which it is sought to create that South Africa is governed by normal people capable of conventional reason and intelligence and that in the fullness of time their own enlightened self-interest will force change upon them, for it will never happen that way. We ought never to indulge in the self-delusion that there are conventional means by which apartheid will be renounced and abandoned voluntarily by South Africa because that regime will ultimately come to the conclusion that that is the right thing to do.
"This South African Government's religion and philosophy can only survive, too, because it has so many friends outside South Africa to give it aid and comfort. The war against apartheid must therefore be intensified outside South Africa against people who are capable of reason and intelligence and who ought to know what enlightened self-interest is.
81.	Since the last Assembly session, the Bahamas has become a member of the Movement of Non-Aligned Countries. We affirm and endorse the principles which guide the direction of the Movement, particularly in the approaches to and strategies for development.
82.	The Bahamas adheres to the views on the role of non-alignment expressed in the Political Declaration of the Seventh Conference of Heads of State or Government of Non-Aligned Countries. The non-aligned countries today represent an overwhelming majority of mankind linked together by a shared perspective that transcends the differences in their social and economic systems. Their common commitment to the promotion of world peace, to the elimination of colonialism and neo-colonialism, to the consolidation of the natural independence, sovereignty and territorial integrity of States, and to the social and economic uplifting of their peoples, constitutes an irreversible factor in world history.
83.	It therefore follows that since the national goals of all countries are similar, there should be little difficulty in supporting the common cause or principles of the Movement, regardless of the particular ideology of each country.
84.	I wish to draw attention to the policy of members of the Non-Aligned Movement on the issue of the new world information and communication order, as referred to in the Political Declaration of the Seventh Conference. We recognize that the present situation in the field of information and communication is largely a legacy of the past and of the continued dominant position of a few transnational news agencies of the North. The transformation into a new world information order will therefore require that the principle of the free flow of information be given its full meaningful and democratic content. This, however, does not mean that the media should come under the control of Governments. That would be intolerable, though clearly they should have an interest in policies of integrity which will ensure honesty in the distribution of news to the public.
85.	The Bahamas, as a major tourist destination, conscious of its geographical proximity to the most advanced country in the world, is engaged in a continuous fight to maintain its distinct national identity. We need constantly to fight media-induced problems and values which introduce conflicts and even destabilization into our society.
86.	At this very time in my country the grimy hand of the multinational imperialist communications media has clawed at the Bahamas, threatening its peace and stability in what may very well be part of a conspiracy to destabilize the Government of the Bahamas and overthrow it.
87.	In a world of cynics, hardened to injustice, the fate of the Government of a country of 200,000 people and the invasion of its sovereignty will go unnoticed. But we are not satisfied that this particular problem has yet reached dimensions necessitating recourse to international attention in this body for relief from the extension of extraterritorial jurisdiction to the Bahamas and from the callous interference in the internal affairs of the Bahamas of multinational news media, disseminating news world-wide.
88.	From our perspective, therefore, the new world information order is not an instrument designed to replace the domination of the transnational agencies by establishing national news bureaucracies in a move to restrict press freedom. Rather, we would emphasize it as a move towards more press freedom in the third world. That would really meet the need to inform and to be informed, which is, after all, a fundamental human need.
89.	It is a geopolitical fact, recognized in few places apart from the Bahamas, that we occupy a peculiar geographical position in the world, in which our closest neighbour to the south is the Republic of Cuba and our closest neighbour to the north is the United States of America.
90.	The people of no country in the world prize their freedom, their independence, their sovereignty, their parliamentary democracy, more fiercely than Bahamians. The legacies of the former colonial slave societies which also evolved as multi-racial societies have implicit in their existence some fundamental cultural contradictions and problems which have yet to be eradicated. The Bahamas is not unique in this; neither is it peculiar to us that our most urgent post-colonial task is the economic and social reconstruction and development of our society. It is therefore to be expected that our priorities must of necessity be somewhat different from the priorities of those countries whose colonial history is different and more remote, or which never really had one.
91.	We in the Bahamas hold very strongly to the internationally acclaimed principle of non-interference in the internal affairs of States. We have neither the means nor the desire to interfere in the domestic affairs of any State, and we deplore efforts by others who attempt to do so. Should it be considered unreasonable, therefore, to ask other States to be similarly guided in their behaviour towards us? I think not.
92.	I pose that question because it is a customary principle of international law, an adjunct of sovereignty, independence and territorial integrity, that all States are obliged not to interfere in the internal affairs of other States or to attempt to impose their will upon smaller and infinitely weaker States. This obligation refers not only to overt and armed interference, but also to the more subtle aggressive attempts which can have a destabilizing impact on any country.
93.	There remain some States in the international community which seek, through their various judicial and economic agencies, to impose their policies, hegemonism and laws upon other sovereign States by aggressively pursuing hostile economic policies towards them. The extraterritorial extension of domestic laws is unacceptable, as it ignores the fundamental principles of international law and the sovereign equality of States as provided for under the Charter of the United Nations. Such acts demonstrate a complete lack of respect for the laws, policies, rights and interests of other States, and have very serious implications for orderly development. This is particularly important in the case of small developing countries, for it undermines social and economic progress and disrupts political stability, all of which are crucial variables in the process of development.
94.	All legislation is territorial, and so it must be an act of interference with the authority of another State, and contrary to the comity of nations, for one State to apply its domestic laws outside its own national jurisdiction. This is a clear and unequivocal expression of the territorial principle of national jurisdiction which is provided for under the Charter. Otherwise, the international system guided by the rule of law breaks down, and one State becomes subjugated to another, which has the effect of undermining its existence as an independent, sovereign and territorially integral entity. We therefore object very strongly to attempts by States to export their policies and laws to sovereign States which may have different legal systems and different interests to protect.
95.	In conclusion, I wish to state once again in the Assembly that the Bahamas has always considered that the strengthening of the effectiveness of the United Nations is one of the highest tasks of the Member States. 
For our part, we oppose firmly the growing tendency to withdraw from or bypass the United Nations in seeking solutions to substantive problems. We exhort all Member States, rather, to commit themselves to increasing the effectiveness of the Organization by striving to implement the decisions and resolutions of the Assembly.
96.	In this spirit of idealism, I pledge that the Bahamas will do its utmost to assist in promoting the principle that conflicts and disputes must be solved through constructive dialogue and peaceful negotiations, and that in an era of ever greater interdependence we are compelled to cooperate in the search for peace, equal rights, security and progress for all peoples, always remembering the golden rule.
 

